DETAILED ACTION
This communication is responsive to the amendment filed May 09, 2022. Applicant has amended claims 1-2, and 4-8. It is respectfully submitted that applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Claims 1-8 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1, 7 and 8 are in independent form.

Response to Arguments
Applicant’s arguments filed May 09, 2022 have been fully considered but they are not persuasive. Regarding applicant’s argument, Examiner respectfully disagrees.  First, the amended limitation in Claim 1, “...in a case where there are two or more first objects which are not recognized as a product, display, on the placing surface, first information for determining one or more selected first object among the two or more first objects...” is unclear and does not make sense.  For example, who “selected” the first object(s)?  Second, according to the published specification paragraph [0062] “first information” for example, is a blinking mark so that the unrecognized products may be distinguished from the recognized products, in other words, the first information is not for determining one or more selected first object.  Claims 7-8 recite similar limitations as in claim 1, therefore have similar issue.  Regarding Rodriguez reference, Rodriguez does teach in paragraphs [0422]-[0423] the display panel can have multiple items resting on it, such as the item with a price of $2.49, and another item with $1.39, which was removed for bagging but was initially on the display panel together with the $2.49 item.  And Rodrigues also teaches that if the item has not yet been identified, a red region can be presented on the display where the alphanumeric item information would otherwise be presented. In other words, it is obvious that if there are two items not yet been identified, then each of these two items would have a red region be presented as described above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following claims are unclear, and for the purpose of compact prosecution, they will be given their broadest reasonable interpretations. 
Claim 1, the limitation “...display, on the placing surface, first information for determining one or more selected first object among the two or more first objects; display product candidates for the one or more selected first object on a display....” is unclear and does not make sense.  For example, who “selected” the first object(s)?  Second, according to the published specification paragraph [0062] “first information” for example, is a blinking mark so that the unrecognized products may be distinguished from the recognized products, in other words, the first information is not for determining one or more selected first object.  Claims 7-8 also recite similar limitations and are rejected along the same rationale.
Claim 2, the limitation “...switching the one or more selected first object among the two or more first objects...” does not make sense partly due to claim 1, also the limitation is unclear switching from the selected first object(s) to what? 
Claim 3 overall does not make sense partly due to its parent claims, also the switching in claim 2 is directed to “first object(s)” but claim 3 is claiming switching “product candidates”.
Claim 4 overall does not make sense. According to parent claim 1, the product candidates are related to unrecognized product(s). 
Claim 5 recites similar limitation that has the issue explained in claim 1.
Claim 6 overall does not make sense.  Also it has the same recitation of “first objects” as in claim 1 but recited as designated, which does not really make sense.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over NISHINO (US PGPub. No. 2015/0170479) in view of Rodriguez et al. (US PGPub. No. 2015/0310601).

In reference to independent claim 1: 
NISHINO teaches 
a registration system comprising: at least one memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions to (i.e. ... The control part 1 (CPU) takes overall control over respective components of the commodity sales data processing device 100.... executing a program.... - Paragraphs 57-58): detect two or more objects in an image including a placing surface of a table on which a product is placed; recognize the two or more objects, based on the detected objects; in a case where there are two or more first objects which are not recognized as a product,....for determining one or more selected first object among the two or more first objects; display product candidates for the one or more selected first object on a display; receive a selection input for selecting a product from the product candidates; and register the recognized product and the product candidate selected by the selection input, as a checkout target (i.e. ...The commodity sales data processing device 100 specifies the type of commodity, the number for each type of commodity, or the like by performing a picture recognition process on picture data taken by an imaging part 8...When a commodity (container) placed on the measuring plate (placing part) or the like of the measuring part 7 is imaged by the imaging part 8, there are cases where the shape or color of the commodity ....one or a plurality of commodities or the like such as hand-rolled sushi packaged one by one by a packaging film or the like are selected and held in a container....placed on the measuring plate...in FIG. 7, the quantity of each type of commodity specified by picture recognition is displayed..... in the case where a container cannot be recognized from image data (picture data) of a commodity taken by the imaging part 8, the control part 1 performs a process of displaying a plurality of candidates for the type of container to be selectable in the display part 6, and the commodity registering part 102 can reliably generate and register sales data of the commodity based on information showing the type of container selected or input by an operator out of the plurality of candidates... registers a commodity placed on the placing part based on image data taken by the imaging part 8 and information of the commodity..... - Paragraphs 43, 50, 81, 202-203, 215; Figs 6-7)
NISHINO does not teach
... display, on the placing surface, first information....  However, Rodriguez teaches “.... a checkout station is equipped with a horizontal display panel....where items being purchased by a shopper are placed on it, or moved over it, during checkout... if the item has not yet been identified, a red region can be presented on the display...” (Paragraphs 420, 422; Figs. 37-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NISHINO to include the teachings of Rodriguez to display information for the unrecognized products.  Such a person would have been motivated to make this combination according to the aspects of the present invention because so that item(s) that have not been successfully identified can be recognized (Paragraph 29).  

In reference to claim 4:
NISHINO and Rodriguez teach the registration system according to claim 1, NISHINO teaches wherein the product candidates are determined based on a recognition result of recognizing a product, based on the detected objects (i.e. ... in the case where a container cannot be recognized from image data (picture data) of a commodity taken by the imaging part 8,...displaying a plurality of candidates.... - Paragraph 202).

In reference to claim 5:
NISHINO and Rodriguez teach the registration system according to claim 1, Rodriguez teaches wherein the processor is further configured to execute the one or more instructions to display the first information for determining the one or more selected first object, on the placing surface (i.e. .... a checkout station is equipped with a horizontal display panel....where items being purchased by a shopper are placed on it, or moved over it, during checkout... if the item has not yet been identified, a red region can be presented on the display... - Paragraphs 420, 422).  The motivation to combine NISHINO and Rodriguez is the same as in claim 1.

In reference to claim 6:
NISHINO and Rodriguez teach the registration system according to claim 1, NISHINO teaches wherein the processor is further configured to execute the one or more instructions to: display information for determining two or more designated first objects, which are designated from two or more first objects on the placing surface, and in a case where receiving a selection input of selecting one of the product candidates in a state in which the information for determining the two or more designated first objects is displayed, register the selected product candidate for the two or more designated first objects as checkout targets (i.e. ... in the case where a container cannot be recognized from image data (picture data) of a commodity taken by the imaging part 8,...displaying a plurality of candidates for the type of container to be selectable in the display part 6, and the commodity registering part 102 can reliably generate and register sales data of the commodity based on information showing the type of container selected or input by an operator out of the plurality of candidates.... -  Paragraphs 202-203).

In reference to independent claim 7:
A registration method executed by a computer, the method comprising: detecting two or more objects in an image including a placing surface of a table on which a product is placed; recognizing the two or more objects, based on the detected objects; in a case where there are two or more first objects which are not recognized as a product, displaying, on the placing surface, first information for determining one or more selected first object among the two or more first objects; displaying product candidates for the one or more selected first object on a display; receiving a selection input for selecting a product from the product candidates; and registering the recognized product and the product candidate selected by the selection input, as a checkout target.  
- Claim 7 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

In reference to independent claim 8:
A non-transitory storage medium storing a program causing a computer to: detect two or more objects in an image including a placing surface of a table on which a product is placed; recognize the two or more objects, based on the detected objects; in a case where there are two or more first objects which are not recognized as a product, display, on the placing surface, first information for determining one or more selected first object among the two or more first objects; display product candidates for the one or more selected first object on a display; receive a selection input for selecting a product from the product candidates; and register the recognized product and the product candidate selected by the selection input, as a checkout target.
- Claim 8 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over NISHINO (US PGPub. No. 2015/0170479) in view of Rodriguez et al. (US PGPub. No. 2015/0310601) and in further view of Catoe et al. (US Patent No. 10,089,614; Filed: Aug. 26, 2014) (hereinafter Catoe).

In reference to claim 2:
NISHINO, Rodriguez teach the registration system according to claim 1, Rodriguez teaches wherein the table is a touch panel display, and a display surface of the touch panel display is the placing surface... via the touch panel (i.e. ... the display panel 373 can comprise a touch panel.... - Paragraph 424), NISHINO and Rodriguez do not teach wherein the processor is further configured to execute the one or more instructions to: receive a switching input for switching the one or more selected first object among the two or more first objects.... However, Catoe teaches “....the sequential numbering of exception items, photos and/or text representations allows the attendant to select items by recognizing the item, for example by the associated number and/or photo, and to take the needed action...allow an exception to be selected....”  (Column 10, lines 1-18).  It would have been obvious to modify NISHINO and Rodriguez with the teaching of Catoe with the motivation to help attendants verify that they resolved exceptions quickly and efficiently (Column 10, lines 64-66).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NISHINO and Rodriguez to include the teachings of Catoe to allow attendants to select any of the exceptions to resolve the unrecognized product.  Such a person would have been motivated to make this combination according to the aspects of the present invention because it can help attendants verify that they resolved exceptions quickly and efficiently (Column 10, lines 64-66).

In reference to claim 3:
NISHINO, Rodriguez and Catoe teach the registration system according to claim 2, Catoe teaches wherein the processor is further configured to execute the one or more instructions to switch the product candidates displayed on the display, according to the switching input (i.e. ...If an item passing through the scanner is unable to be identified... The attendant may... select from the possible correct identification shown on the display 188 or highlight the matching recognition to the exception item to be resolved... - Column 14, lines 28-42).  The motivation to combine NISHINO, Rodriguez and Catoe is the same as in claim 2.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Friday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174